Name: 2001/68/EC: Commission Decision of 16 January 2001 establishing two reference methods of measurement for PCBs pursuant to Article 10(a) of Council Directive 96/59/EC on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (PCBs/PCTs) (notified under document number C(2001) 107)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  chemistry;  technology and technical regulations;  European Union law
 Date Published: 2001-01-25

 Avis juridique important|32001D00682001/68/EC: Commission Decision of 16 January 2001 establishing two reference methods of measurement for PCBs pursuant to Article 10(a) of Council Directive 96/59/EC on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (PCBs/PCTs) (notified under document number C(2001) 107) Official Journal L 023 , 25/01/2001 P. 0031 - 0031Commission Decisionof 16 January 2001establishing two reference methods of measurement for PCBs pursuant to Article 10(a) of Council Directive 96/59/EC on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (PCBs/PCTs)(notified under document number C(2001) 107)(2001/68/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/59/EC of 16 September 1996 on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (PCBs/PCTs(1), and in particular Article 10(a) thereof,Whereas:(1) The Commission, by virtue of Article 10(a) of the Directive 96/59/EC has the obligation to fix the reference methods for measurement to determine the PCB content of contaminated materials.(2) For the time being it is possible to establish a reference method for the determination of PCBs in petroleum products and used oils as well as a reference measurement method for the determination of PCBs in insulating fluids.(3) The measures envisaged by this Decision are in accordance with the opinion expressed by the Committee established by Article 18 of Council Directive 75/442/EEC(2),HAS ADOPTED THIS DECISION:Article 1European standards EN 12766-1 and prEN 12766-2 and subsequently upgraded versions shall be applied as the reference method for the determination of PCBs in petroleum products and used oils.Article 2European standard IEC 61619 and subsequently upgraded versions shall be applied as the reference method for the determination of PCBs in insulating liquids.Article 3This Decision shall enter into force on the 30th day following its publication in the Official Journal of the European Communities.Article 4This Decision is addressed to the Member States.Done at Brussels, 16 January 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 243, 24.9.1996, p. 31.(2) OJ L 78, 26.3.1991, p. 32.